DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species II in the reply filed on 05/09/2022 is acknowledged.
Examiner notes: species II and III are combined for the purposes of examination
Applicant’s argument pages 7 of the remarks filed 05/09/2022 that species II and III should be combined for the purposes of examination. Applicant’s argument has been fully considered and are persuasive. Therefore, species II and III are combined for the purpose of examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 2008/0066542).
Regarding claim 1, Gao discloses 
A filter trap apparatus (fig. 5), comprising: 
a trap bowl (310, fig. 5 and par. 0040) configured to accumulate liquid droplets from a filter (Examiner notes: the limitation “configured to ... from a filter” is interpreted as functional limitation, and “a filter” is not positively claimed. Element 310 is a chamber; therefore, 310 is capable of accumulating liquid droplets from a filter), as a liquid content (par. 0042), the trap bowl (310) comprising a section (section of 310) that extends in a vertical direction (see fig. 5), and a transparent vertical prism (prism of 310, pars. 0040-0041. Examiner notes: see par. 0040 for the walls of 310 that face light source 312 and sensor 314 being transparent; see par. 0041 for 310 having a prism shaped corner 320; and see fig. 5 for the vertical prism), the transparent vertical prism (prism of 310) including a face (322) that forms a vertical transparent surface (322) facing against a content of the section (see fig. 5), the face (322) having a first angle (330) of total reflection (fig. 5 and par. 0042) when content of the section is a gas (par. 0042), and a second angle (330’) of total reflection (fig. 5 and par. 0042) when the content of the section is the liquid content (par. 0042); 
a light source (312), configured to emit a light beam (fig. 5 and par. 0040) incident on the face (322) at an angle of incidence (fig. 5); and 
a light receiver (314), wherein the angle of incidence (fig. 5) results in reflection of the light beam (fig. 5 and par. 0040), striking the light receiver (314), when the face (322) has the first angle (330) of total reflection (fig. 5 and par. 0042), and results in refraction of the light beam (fig. 5 and par. 0040), missing the light receiver (314), when the face (322) has the second angle (330’) of total reflection (fig. 5 and par. 0042). (Fig. 5, abstract, pars. 0040-0042)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostberg (US 2003/0167927) in view of Kitabatake et al. (2006/0139384).
Regarding claim 1, Ostberg discloses 
A filter trap apparatus (Ostberg’s figure), comprising: 
a trap bowl (12) configured to accumulate liquid droplets from a filter (10), as a liquid content (par. 0019), the trap bowl (12) comprises a section that extends in a vertical direction (see Ostberg’s figure) and the trap bowl (12) is transparent (par. 0012) 

Regarding claim 1, Ostberg is silent about the trap bowl comprising a transparent vertical prism, the transparent vertical prism including a face that forms a vertical transparent surface facing against a content of the section, the face having a first angle of total reflection when content of the section is a gas, and a second angle of total reflection when the content of the section is the liquid content; a light source, configured to emit a light beam incident on the face at an angle of incidence; and a light receiver, wherein the angle of incidence results in reflection of the light beam, striking the light receiver, when the face has the first angle of total reflection, and results in refraction of the light beam, missing the light receiver, when the face has the second angle of total reflection.
However, Kitabatake teaches a liquid storing container 200 (figs. 7-8) comprising a transparent vertical prism (A211, figs. 7-8 and par. 0066), the transparent vertical prism (A211, figs. 7-8) including a face (A1) that forms a vertical transparent surface facing against a content of the section (see figs. 7-8), the face (A1) having a first angle of total reflection (fig. 8) when content of the section is a gas (Examiner notes: the air is against the interior surface since the container is emptied, see fig. 8 and par. 0149. See also pars. 0142-0144 and 0149-0150), and a second angle of total reflection (fig. 7) when the content of the section is the liquid content (see fig. 7 and par. 0145. Examiner notes: when the liquid content is filled and passed face A1, face A1 is capable of having a second angle of total reflection like face B1 of sensor B321); a light source (312), configured to emit a light beam incident on the face at an angle of incidence (angle of incidence is formed by the light beam from A312 and face A1, see figs. 7-8); and a light receiver (313), wherein the angle of incidence results in reflection of the light beam, striking the light receiver (313), when the face has the first angle of total reflection (see fig. 8), and results in refraction of the light beam, missing the light receiver (313), when the face has the second angle of total reflection (see fig. 7. Examiner notes: when the liquid content is filled and passed face A1, face A1 is capable of having the second angle of total reflection like face B1 of sensor B321 shown in fig. 7, therefore, the light beam misses the light receiver 313).
Ostberg discloses a liquid storing container 12 but fails to disclose an optical sensing system to detect the liquid level. Kitabatake teaches a liquid storing container 200 and also teaches an optical sensing system to detect the liquid level. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Ostberg’s trap bowl by adding an optical sensing system such that a light-transmissive prism (similar to Kitabatake’s prism A211) and a sensor (similar to Kitabatake’s sensor A311) for the purpose of detecting the liquid level (par. 0073 by Kitabatake).
Regarding claim 2, Ostberg in view of Kitabatake,
Kitabatake further teaches the light receiver (313) is a receiver element of an optic emitter/receiver (313), and the light source (312) is an emitter element of the optic emitter/receiver (312) (see figs. 7-8).
 Regarding claim 4, Ostberg in view of Kitabatake,
Kitabatake further teaches the face is a first face (face A1 of A211, see figs. 7-8), and the vertical transparent surface is a first vertical transparent surface (surface of A1), wherein the transparent vertical prism (A211) further comprises a second face (face A2 of A211, see figs. 7-8), wherein the second face forms a second vertical transparent surface (surface of A2. Examiner notes: surface of A2 extends vertically from the point where A2 intersects A1 to the point where A2 intersects with the wall of 200) facing against the content of the section (see figs. 7-8), the second face (face A2) having the first angle of total reflection (fig. 8) when the content of the section is the gas (fig. 8), and the second angle of total reflection (fig. 7) when the content of the section is the liquid content (fig. 7 and par. 0145. Examiner notes: when the liquid content is filled and passed face A1, face A1 is capable of having a second angle of total reflection like face B1 of sensor B321 and the light beam doesn’t interact with face A2).
Regarding claim 5, Ostberg in view of Kitabatake,
Kitabatake further teaches the first face (face A1) and the second face (face A2) intersect at a vertex (where face A1 and face A2 intersect, see annotated fig. 8 below), the vertex (intersection of A1 and A2) being around the fluid storing container (Examiner notes: see annotated fig. 8, the vertex is around a portion of 200), and wherein the included angle (angle formed by face A1 and face A2) is arranged symmetrically about a reference bisector line (see annotated fig. 8 below) the extends outward from the vertex (see annotated fig. 8 below).

    PNG
    media_image1.png
    576
    877
    media_image1.png
    Greyscale

Regarding claim 6, Ostberg in view of Kitabatake,
Kitabatake further teaches the light source (312) is configured to emit the light beam as a collimated light beam (see fig.8), and to emit the collimated light beam in a direction approximately parallel to the reference bisector line (see fig. 8 and annotated fig. 8 above)
Regarding claim 7, Ostberg in view of Kitabatake,
Kitabatake further teaches wherein the included angle (angle formed by face A1 and face A2) is about 90 degrees (as shown in annotated fig. 8 above, the angled formed by face A1 and face A2 are approximately 90 degrees. Examiner notes: the limitation in claim 8 doesn’t require the angle to be exact 90 degrees) and the collimated light beam (see fig. 8) strikes the first gas with an angle of incidence of about 45 degrees (as shown in annotated fig. 8 above, the angled formed by face A1 and the light beam from A312 are approximately 45 degrees. Examiner notes: the limitation in claim 9 doesn’t require the angle to be exact 45 degrees).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostberg (US 2003/0167927) in view of Kitabatake et al. (2006/0139384) in further view of Kargar et al. (US 2013/0345573).
Regarding claim 3, Ostberg in view of Kitabatake discloses the filter trap apparatus of claim 2, as set forth above, except for further comprising an adjustable emitter/receiver support, the adjustable emitter/receiver support including a support element configured to attach to the optic emitter/receiver, and a selectively actuated elevating support that supports the optic emitter/receiver at a selective elevation in the vertical direction.
However, Kargar teaches a system (fig. 4) comprising a light emitter and sensor pair 304 used to detect the subject 102 wherein the light emitter and sensor pair 304 can be manually adjusted along the vertical arm 303 and wherein the vertical arm 303 can be turned manually by a user. Kargar also teaches an adjustable emitter/receiver support (303), the adjustable emitter/receiver support (303) including a support element (base of 303) configured to attach to the optic emitter/receiver (304 is attached to 303; therefore base of 303 is configured to attach to 304), and a selectively actuated elevating support (portion of 303 that is directly contacted/engaged with 304) that supports the optic emitter/receiver at a selective elevation in the vertical direction (304 can be adjusted along 303 therefore 304 is supported at a selective elevation).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to further modify Ostberg’s apparatus by adding the vertical arm 303, as taught by Kargar. Doing so would providing supporting structure so that the modified sensor can be attached to and manually adjusted by a user depending the defined maximum fill line and depending on the size of the trap bowl.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostberg (US 2003/0167927) in view of Kitabatake et al. (2006/0139384) in further view of Peter et al. (US 2010/0307341).
Regarding claim 8, Ostberg in view of Kitabatake discloses the filter trap apparatus of claim 1, as set forth above, except for the transparent vertical prism made of polycarbonate.
However, Peter teaches the water trap made of polycarbonate (par. 0018) to  improve readability of the fill level of the water (par. 0018).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Ostberg’s transparent vertical prism made of polycarbonate, as taught by Peter, for the purpose of improving readability of the fill level of the water/fluid (par. 0018 of Peter).
 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostberg (US 2003/0167927) in view of Kitabatake et al. (2006/0139384) in further view of Perkins (US 2010/0134303).
Regarding claim 9, Ostberg in view of Kitabatake,
Kitabatake further teaches the light receiver being a first optical receiver (313) and the apparatus comprises a second optical receiver (323, fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Ostberg’s apparatus by adding another set of optical sensor, as taught by Kitabatake, for the purpose of detecting the liquid level at a different location of the trap bowl.
 
Regarding claim 9, Ostberg in view of Kitabatake is silent about a third optical receiver.
However, Perkins teaches a vertical arranged light source array 120 and a vertical arranged light sensor array 130 to detect fluid level at different vertical positions (par. 0021 and figs. 1-4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Ostberg’s apparatus by having a vertical arranged light source array and a vertical arranged light sensor array, as taught by Perkins, for the purpose of detecting fluid level at different vertical positions (par. 0021 of Perkins).
  
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostberg (US 2003/0167927) in view of Kitabatake et al. (2006/0139384) in further view Mernoe et al. (US 2009/0227939)
Regarding claim 9, Ostberg in view of Kitabatake,
Kitabatake further teaches the light receiver being a first optical receiver (313) and the apparatus comprises a second optical receiver (323, fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Ostberg’s apparatus by adding another set of optical sensor, as taught by Kitabatake, for the purpose of detecting the liquid level at a different location of the trap bowl.
 
Regarding claim 9, Ostberg in view of Kitabatake is silent about a third optical receiver.
However, Mernoe teaches a sensor system comprising one optical emitter 34 and two optical receivers 35/36 (fig. 12 and par. 0042) for the purpose of preventing sensing errors (par. 0044).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Ostberg’s apparatus by adding another optical receiver, as taught by Mernoe, for the purpose of preventing sensing errors (par. 0044 of Mernoe). 
Regarding claim 10, Ostberg in view of Kitabatake and Mernoe,
Kitabatake further teaches the second optical receiver (323) is an offset optical receiver from the first optical receiver (313) (see fig. 8).
Mernoe further teaches the third optical receiver (35) is a diametrically opposed optical receiver from the first optical receiver (36) (see fig. 12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) of U.S. Patent No. 10,543,334 (Biba). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims.
Current application
Biba (US 10,543,334)
Claim 1
Claim 1


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783